United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1043
                                   ___________

Gary Eugene Graham,                   *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Nebraska.
Falls City Prosecutor; Maria Moran,   *
Prosecutor; Falls City Sheriff’s      * [UNPUBLISHED]
Department,                           *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: October 19, 2004
                                 Filed: October 26, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Gary Graham appeals the district court’s1 order dismissing two defendants in
this 42 U.S.C. § 1983 action. Because the order allowed process to be served upon
the third defendant, the order is not final under 28 U.S.C. § 1291, and we lack
jurisdiction to review it at this time. See 28 U.S.C. § 1291 (courts of appeals have
jurisdiction over appeals from final decisions of district courts); Bullock v. Baptist


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
Mem’l Hosp., 817 F.2d 58, 59 (8th Cir. 1987) (order dismissing complaint as to fewer
than all defendants is not final order within meaning of § 1291).

      We deny as moot his pending motion.

      Accordingly, we dismiss the appeal as premature.
                     ______________________________




                                        -2-